 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 556 
In the House of Representatives, U. S.,

March 1, 2012
 
RESOLUTION 
Condemning the Government of Iran for its continued persecution, imprisonment, and sentencing of Youcef Nadarkhani on the charge of apostasy. 
 
 
Whereas the United Nations Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights recognize that every individual has the right to freedom of thought, conscience and religion, which includes the freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
Whereas Iran is a member of the United Nations and signatory to both the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights;
Whereas the United Nations Special Rapporteur on the situation of human rights in Iran has reported that religious minorities, including Nematullahi Sufi Muslims, Sunnis, Baha’is, and Christians, face human rights violations in Iran;
Whereas in recent years, there has been a significant increase in the number of incidents of Iranian authorities raiding religious services, detaining worshippers and religious leaders, and harassing and threatening members of religious minorities;
Whereas the United Nations Special Rapporteur on the situation of human rights in Iran has reported that Iranian intelligence officials are known to threaten Christian converts with arrest and apostasy charges if they do not return to Islam;
Whereas the Department of State’s most recent report on International Religious Freedom, released on September 13, 2011, states that Iran’s laws and policies severely restrict freedom of religion, and notes government imprisonment, harassment, intimidation, and discrimination based on religious beliefs including death sentences for apostasy or evangelism;
Whereas in October 2009, Youcef Nadarkhani, an Iranian Christian, protested an Iranian law that would impose Islam on his Christian children;
Whereas in September 2010, an Iranian court accused Youcef Nadarkhani of abandoning the Islamic faith of his ancestors, and condemned him to death for apostasy;
Whereas the Iranian court sentenced Youcef Nadarkhani to death by hanging;
Whereas on December 5, 2010, Youcef Nadarkhani appealed his conviction and sentence to the Supreme Revolutionary Court in Qom, Iran, and the court held that if it could be proven that he was a practicing Muslim in adulthood, his death sentence should be carried out unless he recants his Christian faith and adopts Islam;
Whereas from September 25 to September 28, 2011, an Iranian court held hearings to determine if Youcef Nadarkhani was a practicing Muslim in adulthood, and held that he had abandoned the faith of his ancestors and must be sentenced to death if he does not recant his faith;
Whereas on numerous occasions the judiciary of Iran offered to commute Youcef Nadarkhani’s sentence if he would recant his faith;
Whereas numerous Government of Iran officials have attempted to coerce Youcef Nadarkhani to recant his Christian faith and accept Islam in exchange for his freedom;
Whereas Youcef Nadarkhani continues to refuse to recant his faith;
Whereas the Government of Iran continues to indefinitely imprison Youcef Nadarkhani for choosing to practice Christianity; and
Whereas the United Nations Special Rapporteur on the situation of human rights in Iran has reported that, at the time of his report, on October 19, 2011, Iran had secretly executed 146 people during that calendar year, and in 2010, Iran secretly executed more than 300 people: Now, therefore, be it 
 
That the House of Representatives—
(1)condemns the Government of Iran for its ongoing and systemic violations of the human rights of the Iranian people, including the state-sponsored persecution of religious minorities in Iran, and its continued failure to uphold its international obligations, including with respect to the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights;
(2)calls for the Government of Iran to exonerate and immediately and unconditionally release Youcef Nadarkhani and all other individuals held or charged on account of their religious or political beliefs;
(3)calls on the Administration to designate additional Iranian officials, as appropriate, for human rights abuses pursuant to section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195); and
(4)reaffirms that freedom of religious belief and practice is a universal human right and a fundamental individual freedom that every government must protect and must never abridge. 
 
Karen L. Haas,Clerk.
